Exhibit 10.12

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of February 5, 2007 (the “Restated Effective Date”), by and
between Mark D. Gibson (“Employee”) and Holliday Fenoglio Fowler, LP, a Texas
limited partnership (“HFF”).

RECITALS

WHEREAS, Employee is a member (“Member”) of HFF Holdings LLC, a Delaware limited
liability company (“HFF Holdings”), pursuant to that certain Second Amended and
Restated Limited Liability Company Agreement of HFF Holdings LLC, dated as of
the date hereof;

WHEREAS, Employee previously entered into an employment agreement with HFF (the
“Original Employment Agreement”), dated March 29, 2006 (the “Original Effective
Date”);

WHEREAS, HFF Holdings previously owned 100% of the equity of Holliday GP Corp.
(the “General Partner”);

WHEREAS, HFF Holdings is party to that certain Sale and Merger Agreement, dated
as of the date hereof, among HFF Holdings, HFF Inc. (“Publico”), and the other
parties thereto (the “Sale and Merger Agreement”), pursuant to which Publico
(through its wholly-owned subsidiary, HFF Partnership Holdings LLC, a Delaware
limited liability company (“Holdco”)) will own 100% of the General Partner;

WHEREAS, in connection with the transactions contemplated by the Contribution
and Sale and Merger Agreement, it is necessary to amend and restate the Original
Employment Agreement; and,

WHEREAS, HFF desires to continue the employ of Employee, and Employee desires to
continue to be employed by HFF, under the terms specified in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
acknowledgments, representations, and warranties contained herein, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Employee and HFF, intending to be legally bound, agree as follows:

1. Term. The term of Employee’s employment hereunder shall commence on the
Restated Effective Date and shall end on the date (the “Termination Date”) that
Employee’s employment is terminated by HFF or Employee for any reason,
including, but not limited to death, disability, with or without Cause (as
defined below), or for no reason. Notwithstanding the foregoing but subject to
Sections 4(e) and 6(d), the provisions contained in Section 4 (Non-



--------------------------------------------------------------------------------

Competition), Section 5 (Non-Disclosure), Section 6 (Non-Solicitation of
Client), Section 7 (Non-Solicitation of Employees), Section 8
(Non-Disparagement) and Section 9 (Enforcement; Remedies and Forfeitures) shall
survive and continue after the term of this Agreement.

2. Responsibilities. Employee’s primary duties and obligations hereunder shall
be as directed from time to time by the General Partner of HFF as directed by
the board of directors of Publico (the “Board”) after considering the
recommendations and advice of the Operating Committee of Holdco and the managing
member of the operating committee of Holdco (the “Holdco Managing Member”).
During the period of Employee’s employment, he shall devote his full business
time, energy and best efforts to the business and affairs of HFF.

3. Compensation and Benefits. In consideration for the foregoing and for the
covenants described below, HFF agrees to provide to Employee the following
compensation and benefits:

(a) Commission and Other Income. Policies and allocations with respect to
commission sharing, draws against commissions, bonuses and other income
allocation will be established from time to time by the General Partner of HFF
as directed by the Board after consideration of the recommendations and advice
of the Holdco Operating Committee and Holdco Managing Member, and Employee shall
be paid in accordance with such policies and allocations.

(b) Benefits. Employee shall be provided with the welfare benefits and other
fringe benefits to the same extent and on the same terms as those benefits are
provided by HFF from time to time to HFF’s other similar employees. Employee
shall be entitled to elect to participate in any of HFF’s standard benefit plans
according to their terms. These plans may be modified or terminated from
time-to-time by HFF in accordance with the terms thereof. The written plan
documents shall govern any questions of eligibility, coverage, duration of
coverage, or other details of the plans.

(c) Expense Reimbursement. HFF agrees to reimburse Employee for all reasonable,
ordinary, necessary and documented business expenses incurred in the performance
of services hereunder in accordance with the policies of HFF as from time to
time in effect. Employee, as a condition precedent to obtaining such payment or
reimbursement, shall provide to HFF any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which Employee seeks payment
or reimbursement, and any other information or materials, as HFF may from time
to time reasonably request.

(d) No Mitigation. Subject to Sections 4, 5, 6 and 7, in no event shall Employee
be obligated to seek other employment or be obligated to mitigate any of the
amounts payable to Employee under any of the provisions of this Agreement.

4. Non-Compete.

(a) Employee acknowledges that HFF, the General Partner, Holdco, Publico and
their affiliates and their related entities (the “Company Entities”) are engaged
in a highly competitive

 

2



--------------------------------------------------------------------------------

business on a nationwide basis, and that the Company Entities intend to expand
the business by entering into new business lines and by increasing the
geographic scope domestically and potentially internationally, and that the
relationships with their Clients (as defined below), goodwill, and Confidential
Information (defined below) are extremely valuable, provide them with
competitive business advantages and are critical to their success. Employee
further acknowledges and agrees that the Company Entities have expended
considerable time, money and effort to build a competitive business which is
national in scope and to develop such Client relationships, goodwill and
Confidential Information. Employee further acknowledges that, as an Employee and
by virtue of his or her employment with HFF, Employee has had and will have
close contact with such Clients, has developed and will develop relationships
with such Clients and goodwill on behalf of the Company Entities, has and will
have access to, possesses and will possess and has developed and will develop
Confidential Information of and on behalf of the Company Entities. Employee
therefore understands and agrees that both the nature and scope of the covenants
contained in this Section 4 as well as the covenants set forth in Sections 5, 6,
7 and 8 are reasonable and necessary for the protection of HFF and the other
Company Entities, including, without limitation, its and/or their Client
relationships, goodwill and Confidential Information, as defined and limited
below.

(b) Employee understands that as an employee of HFF, Employee’s competition with
any of the Company Entities would result in irreparable harm to HFF and the
other Company Entities. Therefore, until the earlier of (i) five years from the
Original Effective Date, or (ii) the second anniversary of the Termination Date
(the “Restrictive Period”), Employee agrees that he or she will not, without the
prior written consent of HFF, Compete (as defined below) with HFF or any of the
other Company Entities anywhere in or with respect to the United States where
HFF or any of the other Company Entities engages in a Competitive Business (as
defined below).

(c) As used herein, except as modified below, “Compete” means to directly or
indirectly own, operate, manage, control, engage in, participate in, invest in,
permit his or her name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any individual or entity, and the
heirs, executors, administrators, legal representatives, successors and assign
of such individual or entity (a “Person”), or otherwise assist any Person that
engages in or owns, invests in, operates, manages or controls any venture or
enterprise which, directly or indirectly, wholly or partly, engages in the
business that provides services or performs functions that are the same as,
substantially similar to, or substitute for the services or functions provided
or performed by HFF and/or the other Company Entities, or in any new lines of
business considered by (meaning that a comprehensive business plan and budget
were prepared by or for HFF for consideration) and not rejected by any of the
Company Entities at any time during the six (6) month period preceding the
Termination Date, in each case whether domestically or in such international
markets as considered by any of the Company Entities during such six (6) month
period (the “Competitive Business”). “Compete” shall also mean to directly or
indirectly engage in any activity or perform, develop, provide or offer any
services, functions or duties (in any capacity for the benefit of Employee or
any other Person) which involves or requires, or which would inevitably involve
or require, the use or disclosure (partly or wholly, intentionally or
unintentionally) of any Confidential Information (as defined and

 

3



--------------------------------------------------------------------------------

limited below) of HFF or the Company Entities. Notwithstanding the foregoing,
Employee will not be deemed to “Compete”:

(i) Solely by reason of the performance of his duties as a full time employee or
part time employee of a commercial bank, savings and loan, savings bank,
insurance company, pension fund, investment bank or any other entity (including
any Commercial Mortgage Backed Securities (CMBS) entities) making or acquiring
commercial real estate loans or acquiring commercial real estate if,
(A) Employee’s duties for such entity are limited to the origination or
acquisition of commercial real estate loans or commercial real estate for such
entity or (B) such entity originates such loans or acquires such loans or real
estate with the intent of holding the loans or real estate for its own account,
or in respect of loans, selling the loans in its capacity as a principal.

(ii) If Employee shall either (A) be a principal in a business engaged in real
estate development, real estate securities or in the ownership of commercial
real estate, or (B) work as a full time or part time employee of a company or
other entity engaged in real estate development, investment in real estate
securities or the ownership of commercial real estate or real estate securities,
even though in the course of Employee’s employment, Employee acquires loans,
securities and/or real estate (it being understood and agreed that in this
capacity, Employee shall be permitted to secure a loan or acquire commercial
real estate from, or sell commercial real estate to HFF’s lending relationships
without violating the restrictions set forth herein).

(iii) Solely by reason of Employee’s passive ownership of any stock, bond, note,
debenture, mortgage or other security issued by any other entity if such
securities are actively traded on a stock exchange or on NASDAQ and such
securities constitute less than three percent (3%) of the total voting
securities issued by such entity;

(iv) Solely by reason of Employee’s passive ownership of any stock, bond, note,
debenture, mortgage or other security that is owned by Employee as of the date
hereof;

(v) Solely by reason of activities undertaken during his employment by HFF which
are on behalf of, and for the benefit of, HFF or any of the Company Entities
notwithstanding that such activities may involve engaging in transactions with
or for entities that would otherwise “Compete” as defined above; or

(vi) Solely by reason of Employee becoming employed by, or becoming a principal
in, any entity involved in residential home sales brokerage and mortgage
banking, provided that none of the Company Entities are engaged in such
activities as of the Termination Date or considered (meaning that a
comprehensive business plan and budget were prepared for consideration) and did
not reject engaging in such activities at any time during the six (6) month
period preceding the Termination Date.

(d) Nothing in this Agreement shall prevent Employee from owning less than 1% of
the publicly traded stock of any Person that Competes with HFF or any of the
Company Entities; provided that Employee shall have no special voting rights,
board representation or other oversight or information rights with respect to
such Person (except as generally available to all stockholders of such Person).

 

4



--------------------------------------------------------------------------------

(e) This Section 4 shall not apply in the event that Employee’s employment is
terminated by HFF without Cause. “Cause” shall mean: (i) gross misconduct or
gross negligence in the performance of Employee’s duties hereunder;
(ii) conviction of a crime; (iii) significant nonperformance or misperformance
of Employee’s duties hereunder; (iv) material violation of policies and
procedures established by HFF (including, without limitation, material
violations of policies concerning disclosure of confidential information, sexual
harassment, and travel and entertainment reimbursement); and (v) material
violation of the covenants of this Agreement. Cause shall be determined by the
Board after consideration of the recommendations and advice of the Holdco
Operating Committee and Holdco Managing Member; provided, however, that if Cause
is being determined with respect to any member of the Holdco Operating Committee
or Holdco Managing Member, then such member or Holdco Managing Member shall not
participate in such determination.

5. Non-Disclosure.

(a) Employee acknowledges that, by reason of his or her employment with HFF,
Employee has been and will be given access to, has developed and will develop,
and has and will become informed of, confidential or proprietary information
(whether or not in writing, and whether or not developed by Employee) concerning
HFF’s and other Company Entities’ prior, current or contemplated businesses,
products, services, plans and strategies, business relationships, employees,
Clients, prospects and financial affairs, which is not generally known to the
public or in the trade, is a competitive asset, constitutes trade secrets (as
defined under applicable law) or the disclosure of which would reasonably be
expected to result in a competitive disadvantage to HFF or any of the Company
Entities (collectively “Confidential Information”). By way of illustration, but
without limitation, Confidential Information includes: (i) corporate
information, including plans, strategies, developments, policies, resolutions,
negotiations or litigation; (ii) marketing information, including strategies,
methods, planning data, customers, clients, prospects, mailing lists, customer
and client lists, referral sources and information, vendor lists, suppliers,
supplier lists, market analyses or projections, financial information, reports
or forecasts; (iii) financial information, including cost and performance data,
financial results and information about the business condition of the Company
Entities, debt arrangement, equity or financing structure, investors and
holdings, purchasing, sales data, and pricing or cost data and information;
(iv) operational and technological information, including plans, manuals, forms,
templates, intellectual property, inventions, software, software code,
software-related documents, innovations, improvements, designs, research,
developments, procedures, formulas, and product specifications; (v) personnel
information, including personnel lists, reporting or organizational structure,
personnel data, contact information, and compensation structure; and (vi) Client
information, including contact information, Client confidential and investment
or property related information, pricing data, operations and conditions
(financial or otherwise), data, investment methods, strategies and preferences,
need for and use of HFF’s or other Company Entities’ products or services, the
fact they are doing or have done business with HFF or any of the Company
Entities, the nature, extent and particulars of such business dealings, and such
other information provided to HFF or other Company Entities by its Clients under

 

5



--------------------------------------------------------------------------------

obligations of confidentiality. Notwithstanding anything herein to the contrary,
“Confidential Information” shall not include (i) information that is or
hereafter becomes generally available to the public (other than by reason of
violation of this Agreement), (ii) the general skills and experience gained
during Employee’s work with HFF or Company Entities which Employee could
reasonably have been expected to acquire in similar work with another company,
or (iii) contact information, lists (including but not limited to internal
mailing lists) and other similar materials related to customers, clients,
suppliers, or prospects that either (A) Employee acquired prior to employment by
HFF or (B) Employee acquired or developed as a result of Employee’s own business
generation efforts.

(b) Employee shall at all times during and after his or her employment hold all
such Confidential Information in trust and confidence for HFF and shall not,
directly or indirectly, use or disclose any such Confidential Information except
as necessary for use in the regular course of Employee’s duties for and business
of HFF or the other Company Entities; provided that Employee shall have the
right to disclose Confidential Information in response to a governmental
inquiry, including a tax audit or a judicial subpoena.

(c) Employee agrees that all written materials (including, without limitation,
correspondence, memoranda, manuals, notes and notebooks) and all computer
software, computer files and data, models, mechanisms, devices, drawings or
plans to which Employee may have access (whether or not written or prepared by
Employee) constituting or containing Confidential Information (the “Company
Materials”) shall be and remain the sole property of HFF, and Employee will use
all reasonable precautions to assure that all such Company Materials are
properly protected and kept from unauthorized persons, use or disclosure due to
any action or inaction of Employee. Notwithstanding anything herein to the
contrary, materials related to matters and information that was acquired or
developed prior to commencing employment with HFF shall not be Company Materials
and shall not constitute Confidential Information for any purpose hereunder.
Employee further agrees to deliver the same, including all copies, promptly to
HFF on the Termination Date, or at any time that HFF may request. In the event
Employee is uncertain whether any given material or information is, constitutes
or contains Confidential Information, Employee agrees to consult the General
Partner for resolution.

6. Non-Solicitation of Clients. Except as otherwise provide in Section 6(d),
during the Restrictive Period, Employee agrees that he or she will not, without
the prior written consent of HFF, directly or indirectly, individually or on
behalf of other Person in an intermediate brokerage capacity:

(a) call upon solicit, divert, or take away (or attempt or assist others to call
upon, solicit, divert, or take away) the business or patronage of, or perform
duties for, any Clients or Prospective Clients (as defined below) in respect of
real estate investment banking services, capital solutions and/or services,
including, without limitation, debt placement, investment sales, structured
finance, private equity, note sales and loan servicing; and/or other services or
functions that are the same as, similar to, or substitutes for those services or
functions offered, provided or performed by HFF and/or the other Company
Entities; or

 

6



--------------------------------------------------------------------------------

(b) influence, encourage, persuade or induce (or attempt or assist others to
influence, encourage, persuade or induce) any Clients or Prospective Clients to
cease or refrain from doing business with HFF or the other Company Entities;

(c) For purposes of this Agreement, “Client” shall mean any Person with which
HFF and/or the other Company Entities conduct business and “Prospective Clients”
shall mean any Person with which HFF and/or the other Company Entities was or
were in active business discussions or negotiations at any time during the six
(6) month period preceding the Termination Date.

(d) This Section 6 shall not apply in the event that Employee’s employment is
terminated by HFF without Cause.

7. Non-Solicitation of Employees. During the Restrictive Period, Employee agrees
that he or she will not, without the prior written consent of HFF, directly or
indirectly, individually or on behalf of another Person, (a) call upon, solicit,
influence, encourage, persuade or induce (or attempt or assist others to call
upon, solicit, influence, encourage, persuade or induce) any employee,
consultant, contractor or agent of HFF or the other Company Entities to give up,
or not to commence, employment or other material, business or remunerative
relationship with HFF or the other Company Entities, or (b) hire (or attempt or
assist others to hire) any such employee, consultant, contractor or agent of HFF
or the other Company Entities.

8. Non-Disparagement.

(a) Except as compelled by law, judicial process or governmental inquiry or
audit, Employee agrees that he or she shall not disparage HFF or any of the
Company Entities. For purposes of this Section 8(a), the term “disparage” means
knowingly making comments or statements to third parties, including the press,
media or to any Client, Prospective Client or any other Person with whom HFF or
any of the Company Entities has or, to the knowledge of Employee, is actively
seeking a business or professional relationship, that would have a material
adverse impact on the business or business reputation of HFF or any of the
Company Entities, or, to the extent related to the business of HFF or any of the
Company Entities, any employees, officers, principals, owners, partners,
members, directors, agents, employees, consultants, contractors and/or trustees
thereof.

(b) Except as compelled by law, judicial process or governmental inquiry or
audit, HFF and the Company Entities (and any employees, officers, principals,
owners, partners, members, directors, agents, employees, consultants,
contractors and/or trustees thereof) agree that each shall not disparage
Employee. For purposes of this Section 8(b), the term “disparage” means
knowingly making comments or statements to third parties, including the press,
media or to any Client, Prospective Client or any other Person with whom
Employee has or, to the knowledge of HFF or the applicable Company Entity, is
seeking a business or professional relationship, that would have a material
adverse impact on the business or business reputation of Employee.

 

7



--------------------------------------------------------------------------------

9. Enforcement; Remedies and Forfeitures.

(a) Employee acknowledges and agrees that his or her breach of this Agreement
will result in immediate and irreparable harm to the Company Entities. Employee
further acknowledges and agrees that the remedy at law available for any such
breach would be inadequate and that damages flowing from such a breach may not
readily be susceptible to being measured or ascertained in monetary terms.
Accordingly, Employee acknowledges, consents and agrees that, in addition to any
other rights or remedies which the Company Entities may have at law, in equity
or under any agreement, the Company Entities, without proof of actual damage,
will be entitled to immediate injunctive relief and may obtain a temporary or
permanent injunction or order restraining any threatened or further breach.

(b) Employee acknowledges and agrees that the provisions of this Agreement are
necessary and reasonable to protect the Company Entities in the conduct of their
business, their Client relationships, their goodwill, and Confidential
Information.

(c) Employee also acknowledges and agrees that his or her experience, background
and skills are such that he or she is able to obtain employment on reasonable
terms and conditions without violation of the restrictive covenants contained
herein and that such restrictive covenants will not pose any undue hardship to
Employee.

(d) Employee and HFF expressly acknowledge and agree that the Company Entities
are intended to be beneficiaries of the rights of HFF and the obligations of
Employee hereunder and shall be entitled in its/their own name to bring actions
at law or in equity to enforce the provisions of this Agreement.

10. Severability and Judicial Reformation/Partial Enforcement. Each term,
provision, covenant and restriction in this Agreement is intended to be
severable. If a court of competent jurisdiction shall determine that any term,
provision, covenant or restriction of this Agreement is overbroad, unreasonable,
invalid, void, unenforceable or against public policy, then, (i) if such term,
provision, covenant or restriction is found to be overbroad, unreasonable,
invalid, void, unenforceable or against public policy because of the duration,
scope of activities restricted, or geographic scope set forth in this Agreement,
or for any other reason, the parties hereto agree that the duration, scope of
activities restricted, or geographical scope, as the case may be, or any other
provision hereof, shall be reduced, reformed or modified (and enforced as so
reduced, reformed or modified) so that such term, provision, covenant and
restriction is enforceable and enforced to the maximum extent permitted by
applicable law; and (ii) the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

11. Governing Law. This Agreement shall be governed by, construed under and
enforced in accordance with the internal laws of the State of New York, without
regard to any conflict of law principles.

12. Consent to Jurisdiction; Waiver of Jury Trial. The parties agree that
jurisdiction and venue in any action brought by any party pursuant to this
Agreement shall

 

8



--------------------------------------------------------------------------------

lie exclusively in any federal or state court located in the city, state and
county of New York. By execution and delivery of this agreement, each party
irrevocably submits to the exclusive jurisdiction of such courts for itself and
in respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action. The parties further agree that the mailing by certified or registered
mail, return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without necessity
for service by any other means provided by statute or rule of court.

EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.

13. Successors and Assigns. This Agreement shall not be assignable by Employee.
This Agreement, and the rights of HFF and the other Company Entities hereunder,
shall be freely assignable by HFF to any successor entity or other Person that
acquires in any manner (including, but not limited to, by merger, acquisition,
asset sale and/or public offering) all or substantially all of the business,
assets, or interests of HFF or any other Company Entity; and shall survive and
remain enforceable after any such transaction. Employee hereby expressly
consents to any such assignment and acknowledges that no further consent by him
or her to such assignment shall be necessary hereafter to effectuate such
assignment. Employee further acknowledges that his or her obligations and
covenants under this Agreement and the rights of HFF or any other Company Entity
are for the benefit of, and protect the business interests of HFF and the other
Company Entities, and their respective successors and assigns.

14. Acknowledgment; Knowing and Voluntary. Employee acknowledges and represents
that he or she has carefully read this Agreement; understands the terms and
conditions set forth in this Agreement and their binding effect; has had
adequate time to consider whether to agree to them and to consult with an
attorney of his or her own choosing if he or she desired to do so; and is
signing this Agreement voluntarily and of his or her own free will with the
intent to be bound hereby.

 

9



--------------------------------------------------------------------------------

15. Notices. All notices to be given under this Agreement shall be in writing
and delivered personally, by registered or certified mail, return receipt
requested, or by overnight courier to the addresses set forth below:

 

Employee: Mark D. Gibson 4009 Grassmere Dallas, TX 75205 HFF: 8401 North Central
Expressway Suite 400 Dallas, TX 75225

If delivered personally or by overnight courier, a notice shall be deemed
communicated upon receipt of the written notice. If mailed as provided in this
Agreement, notice shall be deemed communicated as of three (3) days after
mailing. Any change of address by either Employee or HFF must be promptly
communicated to the other party in a manner prescribed hereinabove.

16. Withholding. HFF will withhold from any amounts payable to Employee
hereunder all sums required by federal, state, and local laws, and all other
sums upon which Employee and HFF agree.

17. Entire Agreement. This Agreement constitutes the entire agreement between
HFF and Employee and supersedes any prior, contemporaneous, or subsequent
statements, representations, warranties, understandings, or inducements of any
kind, whether oral or written agreements, including, but not limited to, the
Original Employment Agreement, between HFF and Employee.

18. Modification. No change, modification, or waiver of any term or condition in
this Agreement shall be valid or binding upon HFF or Employee unless such
change, modification, or waiver is in writing, signed by HFF and Employee, or,
in the case of a waiver, by the party waiving compliance, and specifically
states that it modifies this Agreement. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The failure to
enforce, at any time, any of the provisions of this Agreement or to require, at
any time, the performance by the other party of any of the provisions hereof
shall in no way be construed to be a waiver of such provisions or to affect the
validity of this Agreement, or any part hereof, or the right of any party
thereafter to enforce each and every such provision in accordance with the terms
of this Agreement.

19. Execution. This Agreement may be executed in two or more counterparts, which
together shall constitute a single agreement.

20. Headings. The headings contained herein are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

* * * * *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

 

EMPLOYEE

/s/ Mark D. Gibson

Name: Mark D. Gibson HOLLIDAY FENOGLIO FOWLER, LP: By: Holliday GP Corp., its
General Partner By:

/s/ John H. Pelusi, Jr.

Name: John H. Pelusi, Jr. Title: President